 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF NEVADA

10
11   IN RE:
12   LINDA L. GARMONG,

13                   Debtor,
     ___________________________
14
15   GREGORY O. GARMONG,
                                              3:19-cv-00490-RCJ
16                       Appellant,
                                              BK 10 52588 gwz
17   vs                                       CHAPTER 7
18
                                              ADVERSARY NO: 17 05043-gwz
19
     MAUPIN, COX & LEGOY, a                   ORDER GRANTING MOTION FOR
20   Nevada professional corporation,         EXTENSION OF TIME TO FILE
                                              APPELLANT’S OPENING BRIEF (2nd
21                       Respondent.          request for an initial extension)
22
23         Appellant Gregory O. Garmong requests that this Court grant an extension of time
24   to file the appellant’s opening brief in the above-captioned bankruptcy appeal.
25
                                  POINTS AND AUTHORITIES
26
           This case is an appeal from orders entered in a bankruptcy adversary proceeding.
27
     A notice of appeal and statement of election was filed in the Bankruptcy Court on August
28
     13, 2019. The appeal was referred to this Court on August 14, 2019.
 1          By minute order dated October 23, 2019 Judge Du directed that the appellant’s
 2
     opening brief be filed within 14 days, which was November 6, 2019. On November 4, 2019
 3
     the parties entered into and filed a stipulation that the briefing schedule be extended for
 4
     45 days. (# 6). The reasons for the extension were stated in the stipulation, which
 5
 6   included a pending application in the Bankruptcy Court for an award of damages

 7   (attorney’s fees) and the Constitutional issues raised by the appellant in the Bankruptcy

 8   Court, which required additional time to research and brief. Under the stipulation the
 9
     appellant’s opening brief would have been due on December 23, 2019. Stipulation at p.
10
     3.
11
            On December 5, 2019 the appellant filed his opening brief and seven volumes of
12
13   an appendix to the brief. Because the Court has yet to approve the stipulation to extend

14   the briefing schedule, the appellant finds it prudent to make this request for leave to file his

15   opening brief after the existing deadline of November 6, 2019.
16
17                                       ORDER

18          IT IS HEREBY ORDERED that the Motion for Extension of Time to File
19   Appellant's Opening Brief (ECF No. 17) is GRANTED.
20
            IT IS FURTHER ORDERED that the MCL Firm shall file an answering brief on or
21
     before January 27, 2020.
22
23          IT IS FURTHER ORDERED that GARMONG shall file a reply brief fourteen (14)

24   days after the MCL Firm files its answering brief.

25          IT IS SO ORDERED this 11th day of December, 2019.
26
27
                                                        ____________________________
28
                                                        ROBERT C. JONES
                                                  - -
